Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 14 January 2021 and 28 July 2021 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for corrosion-resistant particles having a Vickers hardness of less than 600 Hv, does not reasonably provide enablement for corrosion-resistant particles having a Vickers hardness of greater than 600 Hv.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
An application in which claims are of a breadth not adequately supported by the specification is in violation of 35 U.S.C. 112, first paragraph.  In re Borkowski et al., (CCPA 1970) 424 F2d 904; In re Wakefield, (CCPA 1970) 422 F2d 897; In re Hammack, (CCPA 1970) 427 F2d 1378.  Case law holds that a specification must be “commensurately enabling [regarding the scope of the claims].”  See Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. Appl. Iner. 1990).  Otherwise, undue experimentation would be involved in determining how to practice and use applicant’s invention.  The test for undue experimentation as to whether or not is discussed in Ex Parte Forman, 230 USPQ 546, 574 (Bd. Pat. Appl. Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988), and factors for consideration are specified at MPEP § 2164.01(a).	
Per MPEP § 2164.08, enablement must be commensurate with the scope of the claims, i.e. – everything within the scope of the claims must be enabled.  If a reasonable interpretation of a claim is broader than the description in the specification, it is necessary for the examiner to make sure the full scope of the claim is enabled.  Two inquiries are mandated: The first is to determine how broad the claim is with respect to the disclosure, in which the entire claim must be considered.  The second inquiry is to determine if one skilled in the art is enabled to make and use the entire scope of the claimed invention without undue experimentation.
	With regard to Claim 1, the claim is drawn to a device featuring corrosion-resistant particles with properties contrary to those set forth by the instant Specification (see, e.g. ¶ [0019]), which state that the Vickers hardness of the corrosion-resistant particles is less than 600 Hv.  Thus the claims seek to encompass subject matter that is broader than that which is described, required, and enabled by the instant disclosure.  Thus the breadth of the claim is deemed to exceed that of the disclosure.
Further, it is believed that undue experimentation would be required because:
	The breadth of the claims is deemed incommensurate with that of the instant disclosure as discussed.
	The Vickers hardness property of the corrosion-resistant particles of the instant sliding member is understood to be of particular importance as to the nature of the claimed invention.
	The amount of direction provided by the inventor is deemed to be low in view of the limited scope of the working examples provided.
	In light of the above factor(s), one of ordinary skill in the art would have to undertake undue experimentation in attempts to determine which foundation materials would operate to successfully practice the claimed process.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to Claim 8, the term “the void content” lacks antecedent basis.  For purposes of examination, a void content is presumed to be a feature of the sliding member as in Claim 7.
	With regard to Claim 9, the claim references a void; however it is unclear as to the object of this feature.  For purposes of examination, a void content is presumed to be a feature of the sliding member as in Claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by EP 3333283 to Izawa et al. (“Izawa”).
	With regard to Claims 1-13, Izawa teaches a sliding member comprising an aluminum alloy base material on which a coating comprising hard metal particles and corrosion-resistant particles is formed (see Abstract; Examples 1, 3-4).  According to Izawa, the corrosion-resistant metal particles comprise copper, cobalt, and nickel alloys, the hard particles comprise metal particles (TRIBALOY T-400) having a hardness of ≥ 700 Hv (see instant Specification disclosure of TRIBALOY T-400) and the coatings are formed via cold spraying (Id., ¶¶ [0046]-[0052]).  The proportion of corrosion-resistant metal particles is 95% and 85% (see Examples 3 and 4, respectively).  Thus Izawa teaches a sliding member comprising the same materials applied in the same manner.  Accordingly the claimed dispersion and interfaces of particles is understood to derive therefrom, as is the void content and potential features of the sliding member.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715